DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/7/2022 and 7/27/2022 have been considered by the examiner.
	Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted, as in the present application, and applicant is aware that one or more are highly relevant to patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-40 and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11-12, 14-18, and 21-23 of U.S. Patent No. 11,221,386 (the ‘386 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28-40 and 42-45 are anticipated by claims 1-4, 7, 11-12, 14-18, and 21-23 of the ‘386 patent as follows:

	Claim 28 is anticipated by claim 1 of the ‘386 patent.
	Claim 29 is anticipated by claim 2 of the ‘386 patent.
	Claim 30 is anticipated by claim 3 of the ‘386 patent.
	Claim 31 is anticipated by claim 4 of the ‘386 patent.
	Claim 32 is anticipated by claim 1 of the ‘386 patent.
	Claim 33 is anticipated by claim 7 of the ‘386 patent.
	Claim 34 is anticipated by claim 11 of the ‘386 patent.
	Claim 35 is anticipated by claim 12 of the ‘386 patent.
	Claim 36 is anticipated by claim 14 of the ‘386 patent.
	Claim 37 is anticipated by claim 15 of the ‘386 patent.
	Claim 38 is anticipated by claim 16 of the ‘386 patent.
	Claim 39 is anticipated by claim 17 of the ‘386 patent.
	Claim 40 is anticipated by claim 18 of the ‘386 patent.
	Claim 42 is anticipated by claim 16 of the ‘386 patent.
	Claim 43 is anticipated by claim 21 of the ‘386 patent.
	Claim 44 is anticipated by claim 22 of the ‘386 patent.
	Claim 45 is anticipated by claim 23 of the ‘386 patent.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 28, regarding the language:
	estimating noise present in the magnetic resonance signal by applying a transform to the noise signal received by the first auxiliary sensor to obtain a noise estimate, wherein the transform applied to the noise signal is obtained by estimating a respective amplitude and phase of the transform for each of a plurality of frequency bins based on a first plurality of calibration signals obtained by the first primary coil and a second plurality of calibration signals obtained by the first auxiliary sensor, wherein each of the first plurality of calibration signals and the second plurality of calibration signals comprise multiple values,
it is unclear whether the claimed method of suppressing noise requires performing the steps for obtaining the transform, e.g., obtaining a first plurality of calibration signals by the first primary coil, obtaining a second plurality of calibration signals by the first auxiliary sensor, wherein each of the first plurality of calibration signals and the second plurality of calibration signals comprise multiple values, and estimating a respective amplitude and phase of the transform for each of a plurality of frequency bins based on the first plurality of calibration signals and the second plurality of calibration signals.  For purposes of the present examination, the examiner interprets claim 28 as requiring the performance of these steps as a part of the claimed method.  Clarification of the claim language is required so that the scope of the claim is clear.  Claims 29-37 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 28.

	In claim 38, regarding the language:
	at least one controller configured to:
	…
	estimate noise present in the magnetic resonance signal received by the first primary coil by applying a transform to the noise signal received by the first auxiliary sensor to obtain a noise estimate, wherein the transform applied to the noise signal is obtained by estimating a respective amplitude and phase of the transform for each of a plurality of frequency bins based on a first plurality of calibration signals obtained by the first primary coil and a second plurality of calibration signals obtained by the first auxiliary sensor, wherein each of the first plurality of calibration signals and the second plurality of calibration signals comprise multiple values,
it is unclear whether the controller is required to perform the process of obtaining the transform, e.g., obtaining a first plurality of calibration signals by the first primary coil, obtaining a second plurality of calibration signals by the first auxiliary sensor, wherein each of the first plurality of calibration signals and the second plurality of calibration signals comprise multiple values, and estimating a respective amplitude and phase of the transform for each of a plurality of frequency bins based on the first plurality of calibration signals and the second plurality of calibration signals.  For purposes of the present examination, the examiner interprets claim 38 as requiring the controller to perform the process of obtaining the transform.  Clarification of the claim language is required so that the scope of the claim is clear.  Claims 39-47 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2011/0109311 to Walsh relates to noise canceling in-situ NMR detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863